Case 8:20-cv-01428-TPB-CPT Document 22 Filed 11/04/20 Page 1 of 5 PageID 120




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION

       Plaintiff,

v.                                                         Case No. 8:20-cv-1428-T-60CPT

PEDIATRIC HEALTH CARE
CARE ALLIANCE, P.A.,

      Defendant.
________________________________/

                    ORDER DENYING MOTION TO DISMISS AND
                       ALTERNATIVE MOTION TO STRIKE

       This matter is before the Court on “Defendant Pediatric Health Care

Alliance, P.A.’s Motion to Dismiss or in the Alternative, Motion to Strike and

Memorandum of Law” (Doc. 11), filed on August 25, 2020. Plaintiff U.S. Equal

Employment Opportunity Commission (“EEOC”) filed its response in opposition to

the motion on September 15, 2020. (Doc.19). Upon review of the motion, response,

court file, and record, the Court finds as follows:

                                         Background 1

       Chelsea Jackson worked for nine years as a nurse for Defendant Pediatric

Health Care Alliance, P.A. In 2018, she reported to her supervisor and the



1The Court accepts as true the facts alleged in the complaint for purposes of ruling on the pending
motion to dismiss. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[W]hen ruling on a defendant’s
motion to dismiss, a judge must accept as true all of the factual allegations contained in the
complaint.”). The Court is not required to accept as true any legal conclusions couched as factual
allegations. See Papasan v. Allain, 478 U.S. 265, 286 (1986).


                                             Page 1 of 5
Case 8:20-cv-01428-TPB-CPT Document 22 Filed 11/04/20 Page 2 of 5 PageID 121




Defendant’s human resources department that she had been subjected to sexual

harassment in the form of unwanted physical contact by Christopher Tappan, one of

the doctors in Defendant’s practice and Vice President of its board of directors.

Following her report, Plaintiff alleges that Defendant retaliated against her for

reporting sexual harassment by transferring her to an inconvenient location,

limiting her earning potential, and reducing her job duties, thereby constructively

terminating her.

       Plaintiff filed charges of both sexual harassment and retaliation under Title

VII with the EEOC. The EEOC determined that there was insufficient evidence to

show sexual harassment under Title VII, but there was sufficient evidence to show

retaliation. 2 After attempts at conciliation were unsuccessful, the EEOC filed this

lawsuit.

                                        Legal Standard

       Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual




2Where the complaint refers to documents central to the plaintiff’s claim, the court may consider the
documents part of the pleadings for the purposes of a motion to dismiss. Brooks v. Blue Cross and
Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). The complaint refers to the EEOC’s
administrative determination, a condition precedent to the EEOC filing suit and therefore central to
the EEOC’s claim.

                                             Page 2 of 5
Case 8:20-cv-01428-TPB-CPT Document 22 Filed 11/04/20 Page 3 of 5 PageID 122




allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

         When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. Oct. 9,

2009) (Lazzara, J.).

         Rule 12(f) of the Federal Rules of Civil Procedure provides that a court may

strike from a pleading any redundant, immaterial, impertinent, and scandalous

matter. A motion to strike should only be granted if the matter sought to be

omitted has no possible relationship to the controversy, may confuse the issues, or

otherwise prejudice a party. Yellow Pages Photos, Inc. v. Ziplocal, LP, 8:12-cv-755-

T-26TBM, 2012 WL 12920185, at *1 (M.D. Fla. Sept. 17, 2012). Because this

standard is rarely met, motions to strike are generally disfavored. Id. Courts are

reluctant to determine disputed questions of law or fact on a motion to strike.

Augustus v. Board of Pub. Instruction of Escambia Cty., 306 F.2d 862, 868 (5th Cir.

1962).



                                        Page 3 of 5
Case 8:20-cv-01428-TPB-CPT Document 22 Filed 11/04/20 Page 4 of 5 PageID 123




                                       Analysis

      Defendant argues that the complaint should be dismissed based on the

EEOC’s determination that Jackson’s charges of sexual harassment were not

sufficiently supported and because the complaint contains insufficient allegations

that conditions precedent (in particular, pre-suit conciliation) have been performed

with respect to sexual harassment. The EEOC’s complaint, however, asserts a

claim of retaliation in violation of Title VII, not sexual harassment. As to the claim

actually asserted by the EEOC, Defendant does not argue that the EEOC’s

allegations are insufficient. Accordingly, Defendant’s motion to dismiss will be

denied.

      Defendant alternatively moves to strike allegations in the complaint that

Tappan sexually harassed Plaintiff. The EEOC argues that its allegations of

harassment provide relevant background for the claim of retaliation. At this stage

of the proceedings, the Court cannot conclude that the EEOC’s harassment

allegations bear no relation to the retaliation claim or that their presence will

prejudice Defendant. Defendant’s real complaint about the EEOC’s harassment

allegations is not that they are irrelevant or prejudicial, but that they are false.

This issue requires further factual development and cannot be resolved at this time.

See Augustus, 306 F.2d at 868 (disputed questions of fact are not typically resolved

on motions to strike); Am. Int’l Specialty Lines, 2009 WL 10671157, at *2 (motion to

dismiss is not a procedure to resolve factual issues or address the merits).

      Accordingly, it is



                                       Page 4 of 5
Case 8:20-cv-01428-TPB-CPT Document 22 Filed 11/04/20 Page 5 of 5 PageID 124




     ORDERED, ADJUDGED, and DECREED:

     1. “Defendant Pediatric Health Care Alliance, P.A.’s Motion to Dismiss or in

        the Alternative, Motion to Strike and Memorandum of Law” (Doc. 11) is

        DENIED.

     2. Defendant is directed to file an answer on or before November 18, 2020.

     DONE and ORDERED in Chambers in Tampa, Florida, this 4th day of

November, 2020.




                                       TOM BARBER
                                       UNITED STATES DISTRICT JUDGE




                                   Page 5 of 5
